UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


    YUBA COUNTY WATER AGENCY,

                         Plaintiff,

                         v.                             Case No. 1:20-cv-03297 (TNM)

    EILEEN SOBECK, in her official capacity
    as Executive Director of the California
    State Water Resources Control Board, et
    al.,

                         Defendants.


                                      MEMORANDUM ORDER

         This case involves a California water agency suing a state-wide board (again in

California) over water-quality regulations for a river development in California. The Defendants

move to transfer this case to the Eastern District of California. Upon consideration of the

parties’ filings and the relevant law, the Court will grant the motion.

                                                  I.

         Plaintiff Yuba County Water Agency (“YCWA”) is a local agency tasked with managing

water conservation and development projects in Yuba County, California. Compl. ⁋ 14, ECF

No. 1. 1 It owns and operates the hydroelectric Yuba River Development Project (“the project”),

which it built in the late 1960s to supply water and mitigate flooding in Yuba County. Id. ⁋⁋ 1,

14. For the project, the Federal Energy Regulatory Commission (“FERC”) issued YCWA a

license, which required renewal upon its expiration in 2016. Id. ⁋ 26. As part of the renewal

process, and in accordance with Section 401 of the Clean Water Act, YCWA had to seek a water



1
    The Court focuses on the facts necessary to its determination of the motion to transfer.
quality certification from the California State Water Resources Control Board (“the State

Board”). Id. ⁋ 2.

         At the heart of this dispute is a purported certification (“the certification”) issued by the

State Board in July 2020. Id. ⁋ 3. It imposes on YCWA certain conditions and obligations,

including complying with state water quality standards. Id. ⁋ 61. YCWA argues that the State

Board waived its certification authority by not acting on YCWA’s initial application within one

year of its filing. Id. ⁋⁋ 41, 81. FERC agreed and issued a finding that the State Board had

waived the regulatory authority granted to it under Section 401. Id. ⁋⁋ 48, 50. The State Board

filed a Petition for Review of FERC’s waiver determination before the U.S. Court of Appeals for

the Ninth Circuit. Id. ⁋ 51. YCWA has intervened in the defense of FERC’s decision, and the

case is pending before that court. Id. ⁋ 51; see Cal. State Water Res. Control Bd. v. FERC, No.

20-72782 (9th Cir. filed Sept. 17, 2020).

         YCWA also filed two lawsuits of its own—one in this Court and one in California state

court. See Defs. Mot. to Dismiss, Transfer, or Stay and Mem. of P. & A. in Supp. (“Mot.”) Ex.

2, ECF No. 11-2. In California, YCWA sought a writ directing the State Board to vacate the

certification. Id. at 35. 2 YCWA similarly asked this Court to enjoin enforcement of the

certification, declare that its regulations violate various federal and state laws, and direct the

State Board to withdraw it. Compl. at 41–42. The State Board moves to dismiss the complaint,

or in the alternative transfer it to the Eastern District of California, or at least stay the case

pending the outcome of proceedings before the Ninth Circuit. See Mot. at 55. After the Court

ordered YCWA to respond to the question of transfer only, YCWA filed an opposition. Resp. of




2
    All page citations refer to the page numbers that the CM/ECF system generates.



                                                    2
Pl. Yuba Cnty. Water Agency to Mot. of Defs. Sobeck, Et Al. to Transfer (“Opp’n”), ECF No.

17. This transfer issue is now ripe.

                                                  II.

        The transfer statute permits a district court to “transfer any civil action to any other

district or division where it might have been brought.” 28 U.S.C. § 1404(a). When considering

a motion to transfer, courts undertake a two-step inquiry. A court first determines whether venue

is proper in the proposed transferee court—the district where the case “might have been

brought.” Id. If so, the court then weighs “a number of case-specific factors” to decide whether

transfer is warranted. Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988); see Aftab v.

Gonzalez, 597 F. Supp. 2d 76, 80 (D.D.C. 2009) (explaining that courts use their “broad

discretion to balance” these factors). The burden rests with the party seeking transfer. Aftab,

597 F. Supp. 2d at 79.

                                                 III.

        The Court begins by confirming that this action may have commenced in the Eastern

District of California, which YCWA never disputes. The Court then finds that the private- and

public-interest factors support transfer. 3

                                                  A.

        For starters, venue was proper in the Eastern District when YCWA filed its Complaint.

First, an action may commence in any judicial district in which “a defendant in the action

resides, if all defendants are residents of the State in which the district is located.” 28 U.S.C.




3
   The Court need not address any arguments on its jurisdiction before reaching the transfer
question. See Aftab, 597 F. Supp. 2d at 79 (“Although the defendants have moved to dismiss for
lack of subject-matter jurisdiction, the motion to transfer venue under § 1404 may be addressed
first.”)


                                                   3
§ 1391(b)(1). Defendants are sued in their official capacities as members of the State Board,

headquartered in Sacramento in the Eastern District. See Cal. Water Code § 181 (“The [State

B]oard shall maintain its headquarters in Sacramento . . . .”); see also Nestor v. Hershey, 425

F.2d 504, 521 n.22 (D.C. Cir. 1969) (“Where a public official is a party to an action in his

official capacity he resides in the judicial district where . . . he performs his official duties.”).

Second, venue also properly lies in “a judicial district in which a substantial part of the events or

omissions giving rise to the claim occurred.” 28 U.S.C. § 1391(b)(2). Here, the State Board

issued the certification in the Eastern District, which is also the location of the project. See

Compl. ⁋⁋ 25–33, 52–56. For either reason, YCWA could have filed this case in the Eastern

District, and it has not argued otherwise.

                                                   B.

        The Court next considers the private- and public-interest factors. Both favor transfer.

                                                   1.

        Courts generally consider the following private-interest factors: “the parties’ choices of

forum, where the claim arose, the convenience of the parties and witnesses, and the ease of

access to sources of proof.” Montgomery v. Barr, --- F. Supp. 3d ---, No. 1:20-CV-03214

(TNM), 2020 WL 6939808, at *6 (D.D.C. Nov. 25, 2020) (cleaned up). On balance, these

factors support transfer.

        As YCWA notes, see Opp’n at 3, a plaintiff’s choice of forum is ordinarily entitled to

deference. Trout Unlimited v. USDA, 944 F. Supp. 13, 17 (D.D.C. 1996). But that deference

recedes when the district is not the plaintiff’s home and the forum has a tenuous connection to

the controversy. Islamic Republic of Iran v. Boeing Co., 477 F. Supp. 142, 144 (D.D.C. 1979).

More, “when the forum preferred by the plaintiff is not his home forum, and the defendant




                                                    4
prefers the plaintiff’s home forum, there is little reason to defer to the plaintiff’s preference.”

Ngonga v. Sessions, 318 F. Supp. 3d 270, 275 (D.D.C. 2018) (emphasis in original). That is the

case here, where both YCWA and the State Board are in the Eastern District. 4 So the Court does

not give YCWA’s choice any deference.

        The defendants’ choice of forum “is not ordinarily entitled to deference” but is still “a

consideration when deciding a § 1404(a) motion.” Aishat v. U.S. Dep’t of Homeland Sec., 288 F.

Supp. 3d 261, 269 (D.D.C. 2018). Here, the State Board’s preferred forum is the Eastern

District. Mot. at 38–44. So “[t]o the extent this factor carries any heft,” it supports transfer.

Aishat, 288 F. Supp. 3d at 269.

        The third factor concerns where the claim arose. “Transfer is favored when the material

events that form the factual predicate of a plaintiff’s claim did not occur in [its] chosen forum.”

Id. (cleaned up). “Where claims arise from actions in several fora, this factor does not weigh in

favor or against transfer.” Douglas v. Chariots for Hire, 918 F. Supp. 2d 24, 32 (D.D.C. 2013)

(cleaned up). Here, the project exists in the Eastern District. Compl. ⁋⁋ 14–15. YCWA filed,

withdrew, and resubmitted its application for a certification all in the Eastern District. Id. ⁋⁋ 39,

42–43. And the State Board issued the certification in the Eastern District. Id. ⁋ 57.

        YCWA does not appear to dispute that this case mainly sprung from the Eastern District;

it instead points to the involvement of FERC, which also received YCWA’s application and

“will enforce the new terms of the certification as part of the new license” if the certification

survives judicial scrutiny. Opp’n at 6. FERC’s involvement, though, is almost exclusively




4
  The State Board asserts that YCWA is at home in the Eastern District, citing the YCWA’s
statutory authority over only Yuba County, and the location of its headquarters in Marysville,
California. Mot. at 40. The State Board does not address this point in its opposition, so the
Court accepts it as true.


                                                   5
forward-looking; this case may affect FERC’s future obligations, but FERC’s actions hardly

“form[ed] the factual predicate of [YCWA’s] claim[s].” Douglas, 918 F. Supp. 2d at 32. The

claims here pertain to the State Board’s legal authority, as well as the legality of the many

obligations within the certification. Compl. at 23–41. Even if looking ahead to the future effects

of this case’s outcome is appropriate on this factor, the State Board’s regulations would play out

in Yuba County—not here. At best for YCWA this third factor is neutral, as related events

occurred in both districts. But the factual predicate for this dispute really occurred in the Eastern

District. 5

         Next, the convenience of the parties also supports transfer. Both parties reside in the

Eastern District. See supra at 5 & n.4. Although Plaintiff’s counsel practices in this district, see

Compl. at 42, defense counsel is in California, see Mot. at 55. Regardless, “the location of

counsel carries little, if any, weight” under § 1404(a). State v. U.S. Army Corps of Engineers,

304 F. Supp. 3d 56, 66 (D.D.C. 2018) (collecting cases). Most importantly, there is no

suggestion that transfer would materially inconvenience either party.

         Similarly, the Court assumes that the parties are correct that the remaining two private

factors—convenience of the witnesses and access to sources of proof—are largely neutral given

the expected course of the case. See Opp’n at 7; Defs.’ Reply in Supp. of Mot. to Transfer

(“Reply”) at 10. But if they swing in any direction, it is toward transfer. Cf. Bourdon v. United

States Dep’t of Homeland Sec., 235 F. Supp. 3d 298, 308 (D.D.C. 2017) (“If this case is



5
  YCWA’s heavy reliance on Exelon Generation Co., LLC v. Grumbles, 380 F. Supp. 3d 1
(D.D.C. 2019), is misplaced. See Opp’n at 4–5. To be sure, that case involved a similar fact
pattern and legal challenges. But there Maryland authorities alleged that venue was improper
under 28 U.S.C. § 1406(a) so that the case could have never been filed in this district. Exelon,
918 F. Supp. 2d at 11–14. They did not seek discretionary transfer under § 1404 as the State
Board does here, and the court did not reach that question, which involves a different legal
standard. Id. at 9, n.2.


                                                  6
eventually adjudicated solely based on an administrative record, that record presumably resides

in the [Eastern District], where the adjudication of [YCWA’s application] occurred, not in the

District of Columbia.”).

       In sum, the private-interest factors slightly favor transfer.

                                                 2.

       For public-interest factors, courts consider (1) the transferor and transferee courts’

familiarity with the governing law, (2) the relative congestion of the two courts, and (3) “the

local interest in deciding local controversies at home.” Montgomery, 2020 WL 6939808, at *6.

Overall these factors support transfer.

       On the first factor, this case involves application of federal law, which this Court and the

Eastern District are equally able to handle. See Chauhan v. Napolitano, 746 F. Supp. 2d 99, 105

(D.D.C. 2010). But YCWA also raises eight of its twelve claims under California law. Compl.

at 31–41. So this factor favors transfer, as the interests of justice are “best served by having a

case decided by the federal court in the state whose laws govern the interests at stake.” Trout

Unlimited, 944 F. Supp. at 19.

       Next, the Court considers the relative congestion of this District and the Eastern District.

This factor weighs for transfer given the pendency of a related case in the Ninth Circuit. The

parties agree that as of a few months ago, this District had a weighted average caseload of 291

cases per judgeship and the Eastern District had 698. See Mot. at 42; Opp’n at 8. YCWA also

submits a declaration from one of its attorneys that adds statistics about the congestion in the

Eastern District. See Opp’n Ex. 3, ECF No. 17-3. Of course, “the relative complexity of the two

courts’ dockets may not be reflected in [the] purely mathematical statistic” of the number of

active cases. W. Watersheds Project v. Jewell, 69 F. Supp. 3d 41, 44 (D.D.C. 2014) (transferring




                                                  7
case despite higher case load in destination district). Even so, the stark difference in caseloads

between the districts would typically militate against transfer. 6

       The Court is mindful, however, of the pending action in the Ninth Circuit reviewing

FERC’s determination on the waiver question. See Cal. State Water Res. Control Bd. v. FERC,

No. 20-72782 (9th Cir. filed Sept. 17, 2020). The parties acknowledge that a ruling here has no

practical effect unless the Ninth Circuit vacates FERC’s order and directs it to issue a new

license to YCWA. See Opp’n at 10; Reply at 12–13. This fact lessens the urgency of any ruling

in this case. More importantly, conserving the resources of the federal judiciary as a whole

marshals in favor of transferring these related claims to a district under the jurisdiction of the

Ninth Circuit. Without transfer, the Ninth Circuit and D.C. Circuit could both independently

adjudicate the legality of the State Board’s certification. The Court seeks to avoid the judicial

inefficiencies resulting from multiple—and possibly inconsistent—rulings on this issue. With

transfer, the Ninth Circuit could consolidate any appeals if they are ripe at the same time, or it

could at the very least issue controlling authority on the waiver question. The existence of the

Ninth Circuit case thus tips this judicial-efficiency factor toward transfer.

       Finally, “there is undoubtedly a local interest in deciding local controversies at home.”

Montgomery, 2020 WL 6939808, at *8. This factor weighs decisively in favor of transfer. As

recounted above, supra at 5, here a local water authority in California sues a California state

board over state regulations imposed on a project in California. See supra at 5. To be sure, the



6
  The parties disagree over what the relative caseloads would mean for the prospect of
expeditiously resolving this case. Compare Opp’n at 10 with Reply at 11–13. But in weighing
this “public-interest factor,” the Court considers not merely any effects of transfer on this matter
but the administration of justice more generally. Cf. Stewart, 487 U.S. at 30 (holding courts
must weigh the “public-interest factors of systemic integrity and fairness that, in addition to the
private concerns of the parties, come under the heading of ‘the interest of justice’”).


                                                  8
mere presence of the project in the Eastern District is not dispositive. See Otay Mesa Prop. L.P.

v. U.S. Dep’t of Interior, 584 F. Supp. 2d 122, 126 (D.D.C. 2008) (declining to transfer case to

California district where 4,000 acres of “critical habitat” resided because protection of

endangered species was national concern). But the project and the certification address water

quality, resources, and infrastructure in specifically Yuba County, with the costs and benefits of

California’s regulations flowing to the local community. See Trout Unlimited, 944 F. Supp. at

19 (transferring case involving “water rights, environmental regulation, and local wildlife”

because water project at issue was in transferee district and case “should be resolved in the forum

where the people whose rights and interests are in fact most vitally affected by the suit” reside).

In short, the outcome matters far more to Californians than to Washingtonians.

                                           *       *      *

       Transfer is appropriate. The parties are all in California, the administrative actions

underlying the dispute occurred in California, the effects of a judicial determination will be felt

in California, and this case relates to federal and state cases pending in California.

                                                  IV.

       For all these reasons, the Court will rely on its discretion to transfer the case.

Accordingly, it is hereby

       ORDERED that the Clerk of Court shall transfer this matter to the United States District

Court for the Eastern District of California; and it is further

       ORDERED that the Clerk of Court close this case.

       SO ORDERED.

                                                                              2021.04.29
                                                                              09:59:27 -04'00'
Dated: April 29, 2021                                   TREVOR N. McFADDEN, U.S.D.J.



                                                   9